— Order denying defendant’s motion to set aside the verdict, vacate the judgment, and grant a new trial, reversed on the law *578and the facts, without costs, and motion granted, without costs. We accept the version of defendant’s counsel that the juror failed to acquaint him with the information that, at the time he wás accepted as a juror, there wás then pending in the same Court an action by his wife against this defendant. In the interest of substantial justice there should be a new trial. Lazansky, P. J., Carswell, Johnston, Adel and Taylor, JJ., concur. [See unte, p. 577.]